 

Exhibit 10.1

 

Execution Version

FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS FOURTH AMENDMENT (this “Amendment”) to the Loan and Security Agreement,
dated as of August 11, 2015, as previously amended pursuant to that certain
First Amendment thereto dated as of September 28, 2015, that certain Second
Amendment thereto dated as of December 31, 2015, and that Third Amendment
thereto dated as of February 25, 2016 (as so amended, the “Loan Agreement”), is
made by and among MAST THERAPEUTICS, INC., a Delaware corporation (“Borrower”),
HERCULES CAPITAL, INC. (formerly known as Hercules Technology Growth Capital,
Inc.), a Maryland corporation, as administrative agent (“Agent”), and the lender
party hereto (“Lender”), and shall be effective as of July 22, 2016.  

RECITALS

A.Borrower, Agent and Lender are parties to the Loan Agreement.

B.The parties wish to amend the Loan Agreement, as provided herein.

C.The Loan Agreement may be amended pursuant to Section 11.3(b) thereof by the
written agreement of Borrower, Agent and Lender (which, for the avoidance of
doubt, is the Required Lender).

AGREEMENT

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

SECTION 1.  Defined Terms. Capitalized terms used but not defined herein
(including in the recitals) shall have the meanings assigned to such terms in
the Loan Agreement.

SECTION 2.   Amendments to Loan Agreement. Subject to all of the terms and
conditions set forth in this Amendment, the parties hereby agree to the
following amendments to the Loan Agreement:

(a)  The definition of “Amortization Date” in Section 1.1 of the Loan Agreement
is hereby amended and restated in its entirety to read as follows:

““Amortization Date” means July 1, 2016; provided, however, that if Borrower
satisfies the Interest Only Extension Condition during the time period from July
2, 2016 through October 14, 2016, inclusive, then the Amortization Date shall
initially mean July 1, 2016 but immediately upon achievement of the Interest
Only Extension Condition, the Amortization Date shall be revised to mean March
1, 2017.”

(b)  The definition of “Interest Only Extension Condition” in Section 1.1 of the
Loan Agreement is hereby amended and restated in its entirety to read as
follows:

““Interest Only Extension Condition” means Borrower’s satisfaction of each of
the following conditions: (a) no default or Event of Default under any Loan
Document shall have occurred and be continuing, (b) Borrower has not made the
Second Advance Prepayment pursuant to Section 2.4(b), and (c) Borrower has
satisfied the Second Advance Prepayment Condition.”

(c)  The term “Second Advance Prepayment” shall be added to Section 1.1 of the
Loan Agreement as follows:

““Second Advance Prepayment” has the meaning given to it in Section 2.4(b) of
the Loan Agreement.”

 

 

--------------------------------------------------------------------------------

 

(d)  The definition of “Second Advance Prepayment Condition” in Section 1.1 of
the Loan Agreement is hereby amended and restated in its entirety to read as
follows:

““Second Advance Prepayment Condition” means that, on or before October 14,
2016, Borrower shall have demonstrated, to the reasonable satisfaction of Agent,
positive results in the EPIC Phase 3 study of vepoloxamer in patients with
sickle cell disease.”

(e)  Section 2.1(d) of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

“(d)Payment.  Borrower will pay interest on each Advance on the first Business
Day of each month, beginning the month after the applicable Advance Date.
Commencing on the Amortization Date, and continuing on the first Business Day of
each month thereafter, until the Secured Obligations are repaid, Borrower shall
repay the aggregate principal balance of the Advances that are outstanding on
the day immediately preceding the Amortization Date, in equal monthly
installments of principal and interest (“mortgage style”). The entire Term Loan
principal balance and all accrued but unpaid interest hereunder shall be due and
payable on Term Loan Maturity Date. After (A) any change in the Term Loan
Interest Rate, the Amortization Date or the Term Loan Maturity Date or (B) the
payment of the Second Advance Prepayment pursuant to Section 2.4(b), Agent shall
recalculate future payments of principal and interest in substantially equal
monthly installments to fully amortize the outstanding Term Loan principal
balance over the remaining scheduled monthly payments hereunder prior to the
Term Loan Maturity Date. Borrower shall make all payments under this Agreement
without setoff, recoupment or deduction and regardless of any counterclaim or
defense. Lender will initiate debit entries to Borrower’s account as authorized
on the ACH Authorization (i) on each payment date of all periodic obligations
payable to Lender under each Advance, and (ii) out-of-pocket legal fees and
costs incurred by Agent or Lender in connection with Section 11.11 and notified
to Borrower in writing at least 10 Business Days prior to the payment of such
legal fees and costs.”

(f)  Section 2.4(b) of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

“(b)Unless Borrower has achieved the Second Advance Prepayment Condition on or
before the date specified therein, on October 14, 2016, Borrower shall prepay an
amount equal to $10,000,000 of the Term Loan principal balance and all unpaid
fees and expenses accrued to such date (the “Second Advance Prepayment”);
provided, however, that if prior to October 14, 2016, Borrower issues a public
announcement of EPIC Phase 3 results which do not satisfy the Second Advance
Prepayment Condition, Borrower shall make the Second Advance Prepayment
promptly, but in any case, within three (3) Business Days of such
announcement.  Notwithstanding anything to the contrary herein, Borrower shall
not be required to pay any Prepayment Charge in connection with the Second
Advance Prepayment pursuant to this Section 2.4(b). Borrower’s failure to make
the Second Advance Prepayment required under this Section 2.4(b) shall
constitute an Event of Default under Section 9.1.”

SECTION 3.  Condition to this Amendment. This Amendment shall become effective
only if Borrower shall have delivered to Agent, as of the date hereof, an
additional facility charge payment of $75,000.

SECTION 4.  Effect on Loan Documents. Except as specifically amended herein, all
Loan Documents shall continue to be in full force and effect and are ratified
and confirmed in all respects. The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of any
Lender or Agent under any of the Loan Documents, and it shall not constitute a
waiver of any provision of the Loan Documents. Any reference to the Loan
Agreement in any other Loan Document shall be a reference to the Loan Agreement
as amended by this Amendment.

2

--------------------------------------------------------------------------------

 

SECTION 5.  Representations and Warranties. Borrower represents and warrants to
Agent and Lender as follows:

(a)Borrower’s execution, delivery and performance of this Amendment, (i) has
been duly authorized by all necessary corporate action of Borrower, (ii) will
not result in the creation or imposition of any Lien upon the Collateral or the
Intellectual Property, other than Permitted Liens and the Liens created by the
Loan Documents, (iii) does not violate any provisions of Borrower’s Certificate
of Incorporation, bylaws, or any law, regulation, order, injunction, judgment,
decree or writ to which Borrower is subject, and (iv) does not violate any
contract or agreement or require the consent or approval of any other Person
which has not already been obtained. The individual or individuals executing
this Amendment are duly authorized to do so.

(b)All of Borrower’s representations and warranties contained in the Agreement
and all schedules related thereto are correct in all material respects on and as
of the date hereof as though made on and as of such date, except to the extent
that such representations and warranties relate solely to an earlier date.

(c)No event has occurred and is continuing or will result from the consummation
of the transactions contemplated by this Amendment that would constitute a
default or an Event of Default.

(d)This Amendment has been duly executed and delivered on Borrower’s behalf by
its duly authorized officer, and constitutes Borrower’s legal, valid and binding
obligations, enforceable in accordance with its terms, subject to bankruptcy,
reorganization, insolvency, moratorium and other similar laws affecting the
enforcement of creditors’ rights generally and the exercise of judicial
discretion in accordance with general principles of equity.

SECTION 6.  Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of California.

SECTION 7.  Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile,
.pdf or other electronic imaging means of an executed counterpart of a signature
page to this Amendment shall be effective as delivery of an original executed
counterpart of this Amendment. Agent may also require that any such documents
and signatures delivered by facsimile, .pdf or other electronic imaging means be
confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by facsimile, .pdf or other electronic imaging means.

 

[Remainder of page intentionally blank]

3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

 

BORROWER:

 

 

 

MAST THERAPEUTICS, INC.

 

 

 

 

By:

/s/ Brandi Roberts

 

 

Name: Brandi Roberts

 

 

Title: Chief Financial Officer

 

 

 

 

AGENT:

 

 

 

 

HERCULES CAPITAL, INC.

 

 

 

 

By:

/s/ Jennifer Choe

 

 

Name: Jennifer Choe

 

 

Title: Assistant General Counsel

 

 

 

 

LENDER:

 

 

 

 

HERCULES TECHNOLOGY III, L.P.

 

 

 

By:

Hercules Technology SBIC Management, LLC, its

 

 

General Partner

 

 

 

 

By:

Hercules Capital, Inc., its Manager

 

 

 

 

By:

/s/ Jennifer Choe

 

 

Name: Jennifer Choe

 

 

Title: Assistant General Counsel

 

 

[SIGNATURE PAGE TO FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT]